Exhibit 10.2


Information identified with “[***]” has been excluded from this exhibit because
it is both not material and would likely cause competitive harm to the
registrant if publicly disclosed.


SUPPLY AGREEMENT


This Supply Agreement (the “Agreement”) is entered into as of February 28, 2019
by and between Florida Chemical Company, LLC, a Delaware limited liability
company (“FCC”), and Flotek Chemistry, LLC, an Oklahoma limited liability
company (“Flotek”).
WHEREAS, the parties desire to set forth the terms pursuant to which Flotek will
supply certain products to FCC;
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties do hereby agree as
follows:
1.Definitions. For purposes hereof:
“Affiliate” means any party controlled by, controlling under common control
with, the party to whom the reference is made.
“Margin” means $[***] per gallon of Product.
“Product” means Citrus Burst® 1, Citrus Burst® 2, Citrus Burst® 2 F, Citrus
Burst® 3, Citrus Burst® 4, Citrus Burst® 5, Citrus Burst® 7, Citrus Burst® 8,
Citrus Burst® 153, Citrus-Mulse®, Citrus-Solv® HP, Citrus-Solv™ HP, Citrus-Solv™
IG, Citrus-Solv™ MG, Citrus-Solv™ OT, Citrus-Solv™ Prime, Citrus-Solv™ Prime
BHT, Whip-It CB 3 Eucalyptus, CITRUSoy® High Flash, CLEAN MAX, CLEAN MAX CD,
CLEAN MAX CD 200, Clean Max®, Clean-Max® LT, Clean Max® CD, Clean Max® CD 200,
EC 50/50 Blend, E-Z-Mulse®, FC PRO DIPENTENE, FC PRO PPR 300, FC PRO SURFACTANT
300, FC PRO SURFACTANT 400, FC PRO SURFACTANT 425, FC PRO SURFACTANT 430, FC PRO
SURFACTANT 450, FC PRO SURFACTANT 500, FC PRO UltraSolv, FC-PRO Dipentene,
FC-PRO Protect Low Temp, FC-PRO Rig Wash, FC-PRO Rig Wash 8020, FC-PRO
Surfactant 300, FC-PRO Surfactant 400, FC-PRO Surfactant 425, FC-PRO Surfactant
430, FC-PRO Surfactant 450, FC-PRO Surfactant 500, FC-PRO Wellbore Cleaner,
FC-PRO Wellbore Cleaner LT, FC-PRO Xylene Replacement, Limonene DX, Limonene EX,
Limonene X, Natural Mulse®, P131R Solvent, Rig Chem Blend #1, Soy Methyl Ester,
and Surfsol, with the specifications set forth in Exhibit A to this Agreement.
“Product Price” means with respect to a gallon of Product the Raw Material Cost
of that Product, plus the Margin.
“Raw Material Cost” means the cost per gallon to Flotek of the raw materials
incorporated by Flotek into Product, computed based on the methodology used by
Flotek to account for its inventory (e.g. LIFO, FIFO) (provided that such method
is in accordance with Generally Accepted Accounting Principles, consistently
applied), plus a deemed allocation of other manufacturing costs of Flotek of
$[***] per gallon.
“Year” means a calendar year.
2.Purchase and Sale. FCC will from time to time during the Term purchase from
Flotek, and Flotek will sell to FCC, Product.
3.Term. The “Term” shall begin on the date hereof and shall expire December 31,
2023, subject to early termination pursuant to the terms of Section 19. FCC,
may, by written notice given to Flotek on or before September 30, 2023, elect
for the Term to be extended to December 31, 2024.
4.Price. The price per gallon payable by FCC to Flotek for Product shall be the
Product Price of that Product.
5.Forecasts. FCC shall provide non-binding forecasts of orders of Product for
each calendar quarter during the Term at least ten (10) days prior to the
commencement of such quarter.
6.Orders; Delivery.
(a)FCC shall order Product by sending to Flotek written purchase orders in the
form attached hereto as Exhibit B. Flotek shall promptly, but in no event later
than three (3) days after the date of such purchase order, confirm its
acceptance or rejection of such purchase order by written notice to FCC. Flotek
shall be obligated to accept all such purchase orders unless the orders for a
particular quarter exceed the capacity of Flotek or exceed the FCC forecast for
that quarter by more


1

--------------------------------------------------------------------------------




than 25%, provided, however, that, in such event, Flotek shall communicate to
FCC the time period that will be required to satisfy such order assuming Flotek
endeavors to satisfy such order as soon as practicable, and FCC shall inform
Flotek within ten (10) days of such communication whether it will order such
Product pursuant to the revised delivery terms.
(b)Shipments of Product to FCC must be made by Flotek from Flotek’s facility
within three (3) days of the date of the applicable purchase order. Delivery
terms shall be FOB Waller, Texas. Transportation shall be arranged by FCC. All
sales of Product subject to this Agreement shall be pursuant to the terms and
conditions attached hereto as Exhibit C.
(c)Flotek shall invoice FCC for Product at the time of shipment. Payment of
Flotek invoices shall be due within sixty (60) days of the respective invoice
date.
7.Adjustments. Representatives of Flotek and FCC shall consult with each other
from time to time during the Term to discuss and resolve any issues arising from
the performance of this Agreement. The parties may, by written agreement, revise
the Margin or the Product Price.
8.Inspection and Audit. FCC shall have the right at any time to (i) inspect the
facility of Flotek in Waller, Texas (the “Facility”) and any other facility of
Flotek involved in the production of the Product, and (ii) audit the books and
records of Flotek to confirm compliance with this Agreement. Any such inspection
or audit shall be upon reasonable notice and shall not unreasonably interfere
with the operations of Flotek.
9.Capacity. Flotek will throughout the Term maintain adequate manufacturing
capacity and staffing to manufacture the Product pursuant to the terms hereof at
the Facility.
10.Force Majeure. Fire, flood, strikes, lock-out, epidemic, or other acts of God
beyond the reasonable control of the parties, which prevent Flotek from
delivering or FCC from receiving and/or using the Product, shall operate to
reduce or suspend deliveries during the period required to remove such cause.
Any deliveries suspended under this paragraph shall be canceled without
liability. An event of Force Majeure shall not include (a) financial distress
nor the inability of either party to make a profit or avoid a financial loss,
(b) changes in the market prices or conditions, or (c) a party’s financial
inability to perform its obligations hereunder.
11.Intellectual Property. By acceptance of this Agreement and in consideration
thereof, Flotek warrants and agrees that, subject to other provisions of this
clause, it will defend any suit that may arise against FCC or any Affiliate
thereof for alleged infringement of any patents, copyrights or similar
intellectual property rights relating to a Product and that Flotek will
indemnify and save harmless FCC and any Affiliate thereof, against any loss,
damages, costs and expenses including reasonable attorneys' fees, which may be
incurred by FCC or Affiliate by reason of the assertion of any such rights by
other persons.
12.Confidentiality. All proprietary, technical, experimental, manufacturing,
marketing and/or other information disclosed by a party hereto to the other
party hereto pursuant to this Agreement are considered by the disclosing party
as being highly confidential in nature. The recipient party agrees to take all
reasonable precaution to prevent disclosure of such information to third
parties. The recipient party shall hold in confidence any technical or business
information the recipient party may learn, observe or otherwise obtain
concerning the other party hereto, or of its Affiliates, incident to the
recipient party's performance under the terms of this Agreement. These
restrictions upon disclosure shall cease to apply as to any specific portion of
said information which is or becomes available to the public generally, not due
to the fault of the recipient party.
13.Fulfilling Production Requirement. Should Flotek fail (due to causes within
Flotek’s control) to meet FCC's Product orders made in accordance with this
Agreement, Flotek shall be required (without limiting any other remedy of FCC)
to take all reasonable steps, including but not limited to working extra hours,
shifts, or days to without otherwise limiting the remedies of FCC, to fulfill
Flotek's obligations hereunder. All costs for such effort will be at Flotek's
expense. Further, Flotek may use alternate shipping methods to expedite delivery
to FCC to meet schedules to which both parties agree. Additional shipping costs
resulting from expedited deliveries or use of alternate carriers due to causes
within Flotek's control will be at Flotek's expense.
14.Rework and Product Liability Indemnification. In the event of any defect in
the Product delivered to FCC hereunder, Flotek will (without limiting any other
remedy of FCC), upon FCC’s request, replace any defective Product at the expense
of Flotek. In addition, Flotek shall be responsible for claims by third parties
against FCC for loss or damage based on personal injury or destruction of
property due to defects in Product. Flotek shall be responsible for the defense,
settlement or other final disposition of such claims and agrees to hold FCC
harmless from any expenses or liability arising out of such claims. FCC may, at
its option and expense, retain counsel to participate in the investigation and
handling of such claims, although Flotek shall have control of all such claims,
and FCC shall not settle or otherwise dispose of any such claims without the
written consent of Flotek.


2

--------------------------------------------------------------------------------




15.Personal Injury and Property Damage Liability Indemnification. Flotek assumes
sole responsibility for taking all necessary health and safety precautions,
including compliance with all applicable local, state, provincial and federal
regulations, in producing Product under this Agreement. These precautions shall
include, but not be limited to, such things as proper control of ventilation,
the wearing of adequate protective clothing, and installation and proper
utilization of appropriate environmental control equipment. Flotek will supply
FCC with its Materials Safety Data Sheets with respect to the Product. Flotek
will defend, indemnify and hold harmless FCC, its Affiliates, and their
respective officers and employees from all claims, actions, losses, damages and
expenses resulting from any injury to persons, damage to property or action by
any regulatory agency, arising out of or in any way associated with the
operation of the Facility or any other facility of Flotek, including, without
limitation, injuries to Flotek’s employees involved in these operations
REGARDLESS OF THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES. Flotek agrees to
provide $5,000,000 of commercial liability insurance in support of this
indemnity which names FCC as additional insured, with waiver of subrogation.
16.Environmental Indemnity. Each party hereto agrees to comply with all
applicable federal, state provincial and or local environmental law, ordinances,
codes, rules, regulations and permits and to handle all raw materials, off
specification product, excess or scrap materials, waste, and finished products
in an environmentally safe manner so as to prevent any contamination of the
structure, soil or ground water in, on, or adjacent to its premises. Each party
hereto agrees to indemnify the other party hereto, its Affiliates, subsidiaries,
successors, assigns and their respective directors, officers, shareholders and
employees and defend and save and hold each of them harmless from all
liabilities, losses, claims, demands, assessments, fines, costs or expenses
(including, without limitation, reasonable attorneys' and consultants’ fees and
expenses) of every kind, nature or description arising under common law or any
applicable environmental law resulting from, arising out of or relating to any
conditions or activities at or involving the premises of the indemnifying party
REGARDLESS OF THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES.
17.Other Sales and Purchases. Notwithstanding any of the terms of this
Agreement, FCC shall not be restricted from purchasing any Product from sources
other than Flotek.
18.Termination.
(a)Either Flotek or FCC may terminate the Term immediately, upon a written
notice to the other such party, when one of the following events occurs:
(i)When the other party materially violates one or more clauses set forth herein
or violates one or more purchase order relating to this Agreement and does not
remedy such violation within 30 days from receiving the written notice from the
other party of such fact (“Cure Period”). For the avoidance of doubt, the
parties understand that the postponing of the delivery of Product pursuant to
Section 10 of this Agreement, shall not be a cause for termination of the Term.
(ii)When one of the parties is the subject of a request for voluntary and
involuntary bankruptcy, recuperation or renewal, based on bankruptcy laws, or
involved in any equivalent situation.
The rights and obligations of the parties hereto pursuant to Sections 11, 13,
and 14 shall survive the Term.
19.Warranties. Flotek warrants to FCC that:
(a)all of the Product supplied by Flotek to FCC shall:
(i)conform to the specifications set forth in Exhibit A;
(ii)comply with all relevant laws and regulations including, without limitation,
laws and regulations of each of the jurisdictions in which the Product are
either manufactured or to be sold or used concerning purity, sanitation, safety,
security, and packaging and labeling of food and beverage;
(iii)be in good condition at the time of delivery in all respects; and
(iv)be free from any defect in design, workmanship, materials and packaging; and
(b)it shall convey to FCC good title to the Product free of any encumbrance,
lien or security interest.
20.Independent Contractor. Flotek is an independent contractor and it is the
express understanding of the parties hereto that nothing herein contained shall
create any relationship of master and servant, partner, principal and agent
between the parties hereto, or their respective employees, servants or agents.




3

--------------------------------------------------------------------------------




21.Remedies. If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys' fees and other costs incurred in that action or proceeding
in addition to any other relief to which it or he may be entitled at law or
equity.
22.Notices. All notices, consents, demands or other communications required or
permitted to be given pursuant to this Agreement shall be deemed sufficiently
given when delivered personally during business days to the appropriate location
described below or three (3) business days after the posting thereof by United
States first class, registered or certified mail, return receipt requested, with
postage fee prepaid and addressed or if sent by email to the email address
indicated below, four hours after transmitted:
If to FCC:            Florida Chemical Company, LLC
c/o Archer Daniels Midland Company
1261 Pacific Avenue
Erlanger, KY 41018
Attn:    President, ADM Nutrition; Chief Financial Officer, WFSI; Chief Counsel,
ADM Nutrition
Email: Vince.Macciocchi@adm.com, Jeff.W.Miller@adm.com and
Louis.Proietti@adm.com
If to Flotek:            Flotek Chemistry, LLC:
Attn:    President
10603 W. Sam Houston Parkway N., Suite 300
Houston, Texas 77064
Tel:    713-849-9911
Fax:    281-605-5554
Email:    jchisholm@flotekind.com
23.Successors. Flotek may not assign or delegate its rights or obligations
pursuant to this Agreement. Subject to the foregoing, this Agreement shall be
binding upon each of the parties upon their execution, and inure to the benefit
of the parties hereto and their successors and assigns. Any assignee whatsoever
will be bound by the obligations of the assigning party under this Agreement,
and any assignment shall not diminish the liability or obligation of the
assignor under the terms of this Agreement unless otherwise agreed.
24.Severability. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement or any such other instrument.
25.Paragraph Headings. The paragraph headings used herein are descriptive only
and shall have no legal force or effect whatsoever.
26.Gender. Whenever the context so requires, the masculine shall include the
feminine and neuter, and the singular shall include the plural and conversely.
27.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware.
28.No Presumption Against Any Party.  Neither this Agreement nor any uncertainty
or ambiguity in this Agreement shall be construed or resolved against any party,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each of the parties and their counsel (or the
party has elected not to consult with counsel of its own choosing) and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of all parties.
29.Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original.
30.Waiver. Any waiver by either party to be enforceable must be in writing and
no waiver by either party shall constitute a continuing waiver.
31.Cross References. References in this Agreement to Articles, Sections,
Exhibits, or Schedules shall be deemed to be references to Articles, Sections,
Exhibits, and Schedules of this Agreement unless the context specifically and
expressly requires otherwise.


4

--------------------------------------------------------------------------------




32.Entire Agreement. This Agreement and the other agreements referred to herein
set forth the entire understanding of the parties hereto relating to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among or between any of the parties relating to the subject matter hereof and
thereof.


[Signature page follows]


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first set forth above.


FLORIDA CHEMICAL COMPANY, LLC:
                        
By:
/s/ Elizabeth T. Wilkinson
Name:
Elizabeth T. Wilkinson
Title:
Chief Financial Officer

            


FLOTEK CHEMISTRY, LLC:
                        
By:
/s/ Elizabeth T. Wilkinson
Name:
Elizabeth T. Wilkinson
Title:
Chief Financial Officer

        












































SIGNATURE PAGE TO SUPPLY AGREEMENT


6